DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “the plurality of light-emitting layers include a first light-emitting layer, a second light-emitting layer, and a third light-emitting layer that are different in emission color and are adjacent to each other … the second light-emitting layer is higher in visibility of the emission color than each of the first light-emitting layer and the third light-emitting layer”. It is not clear what “the emission color” as recited in claim 1 refers to. Does it refer to a particular emission color? Does it refer to a different emission color for each of the subpixels (“light-emitting layers”)? Something else? does the emission color in “higher in visibility of the emission color” refer to comparison of a single emission color from each light emitting layer, or comparison of different colors from each of the light emitting layers?
Furthermore, it is not clear what is meant by “visibility” in the claim language. This is not a term of art so far as the examiner can determine. It is not defined in the specification. It is a value that needs to be determined quantitatively, as the claim language requires a quantitative comparison, but it is not clear what that quantitative value should be. And again, it needs to be clear how this relates to the color(s) of emission.
Claim 1 recites that “the first light-emitting layer is higher in light-emission start voltage than each of the second light-emitting layer and the 
Claim 1 recites that “the electroluminescence layer has an inter-pixel section between each adjacent pair of the openings and along the upper surface of the insulation layer.” It is not clear if this refers to different sections of the electroluminescence layer (one between each adjacent pair of openings and one along an upper surface of the insulation layer) or if this refers to two different properties that both belong to the same inter-pixel sections of the electroluminescence layer.
Claim 1 recites that “the inter-pixel section between the first opening and the second opening has a first resistance value, the inter-pixel section between the second opening and the third opening has a second resistance value, and the inter-pixel section between the third opening and the first opening has a third resistance value, and the first resistance value is larger than each of the second resistance value and the third resistance value.” It is not clear what the resistance values recited here refer to. Does it refer to electrical 
Claim 2 recites that “electroluminescence layer includes a common layer under the plurality of light-emitting layers and in contact with the plurality of pixel electrodes, and the inter-pixel section is part of the common layer.” Claim 1 recites that “the electroluminescence layer has an inter-pixel section”. Thus claim 2 seems to recite that the inter-pixel section is a portion of the electroluminescence layer and thus that the electroluminescence layer is part of the common layer. The relationship here is not clear and confusing based on the claim language.
Claim 5 recites that “the insulation layer, on a surface on which the electroluminescence layer is disposed, has a first area between the first opening and the second opening, a second area between the second opening and the third opening, a third area between the third opening and the first opening, and the surface has at least one of a projection or a recess, in the first area excluding the second area and the third area
Claim 8 recites that “the first opening and the third opening include first openings and third openings that are alternately arranged around the second opening in a rotation direction, and the second opening is smaller in width along a direction toward each of the first openings than along another direction toward each of the third openings.” Claim 8 here seems to be using the terms “first opening” and “third opening” both as classes of structures (the earlier use in the bolded portion) and also as specific structures (the latter use in the bolded portion). The recitation that “the first opening … include[s] first openings” is inherently confusing and it does not appear to the examiner that this can be a usage that is definite under section 112. 
Claim 9 has an analogous recitation with respect to the second openings that has the same problem.
Furthermore, it is not clear what “a rotation direction” refers to in claim 8. 
Claim 9 recites “the plurality of openings are arranged in a first direction and a second direction that are perpendicular to each other, the second opening including second openings, the plurality of openings have each of some of the second openings adjacent to the first openings in the first direction and adjacent to the third openings in the second direction, and the plurality of openings have each of others of the second openings adjacent to the third openings in the first direction and adjacent to the first openings in the second direction.” The bolded portion is not understandable. 
If the applicant has any questions as to how the above problems can be resolved, the applicant is invited to contact the examiner to discuss the matter.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/PETER BRADFORD/Primary Examiner, Art Unit 2897